Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments filed 12 September 2022 have been fully considered, but are not persuasive. Applicant argues newly amended claim 1 is patentably distinct because Cho fails to disclose a synchronization of light emission form the subpixel with the emission form a sensor, while Lee fails to cure Cho’s deficiencies. The Office disagrees with applicant’s characterization of the references. Cho at [0141 and 0146] specifically discusses pixels in area of sensor are to be controlled individually (e.g., able to have emission synchronized with emission of radiation from sensor to enable detection). Lee, specifically provides an additional transistor between the power source and light emitting device, in order to control emission of light of the sub-pixel. The recitation “to reduce undesirable light emission from the sub-pixel due to absorption of EM radiation by the integrated circuit of the sub-pixel” recites intended use of the display device that does not further limit the structure of the claimed apparatus, as Cho as modified by Lee provides the claimed structure, as shown in the rejection below. The patentability of an apparatus claim “depends on the claimed structure, not on the use or purpose of that structure.” Catalina Mktg. Int’l Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). “An intended use or purpose usually will not limit the scope of the claim because such statements do no more than define a context in which the invention operates.” Boehrigner Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003); see also Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990) (finding “apparatus claims cover what a device is, not what a device does.”). Accordingly, the intended use of “to reduce undesirable light emission from the sub-pixel due to absorption of EM radiation by the integrated circuit of the sub-pixel” is not entitled to patentable weight. See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997) (explaining that an intended use of a structure does not have patentable weight if the structure is already known).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2018.0211088) in view of Lee (US 20150041290).
Regarding claim 1, Cho disclose:
An apparatus, comprising: a display panel comprising an array of pixels configured to direct light through a front side of the display panel, each pixel comprising one or more sub-pixels, each sub-pixel comprising an organic light emitting diode (OLED) and an integrated circuit for controlling an electrical current to the OLED; and a sensor arranged at a back side of the display panel, the back side being opposite the front side, the sensor comprising an emitter configured to emit electromagnetic (EM) radiation transmitted through a first area of the display panel, wherein the integrated circuit of one or more sub-pixels of the array of pixels outside the first area of the display panel comprises a first integrated circuit arrangement, the integrated circuit of one or more sub-pixels of the array of pixels within the first area of the display panel; and control to synchronize emission of light from a sub-pixel with emission of EM radiation from the sensor (see Fig. 5-12; display 510/840; pixels 841-843; OLED; integrated circuit (TR1-TR7) to control current to OLED; sensor 844/1120 at backside of panel; emitter 841-843; first area 1012/1213; integrated circuits outside first area in 1014/1211; integrated circuits in first area 1012/1213; where [0141 and 0146] specifically discusses pixels in area of sensor are to be controlled individually (e.g., able to have emission synchronized with emission of radiation from sensor to enable detection)
Cho is not explicit as to, but Lee disclose:
comprising a transistor in addition to the first integrated circuit arrangement, the transistor being configured to operate as a control switch controlling emission of light from the sub-pixel, wherein the transistor is connected between a power source that supplies current to the sub-pixel circuit of the one or more sub-pixels of the array of pixels within the first area and the OLED of the corresponding sub-pixel (see Fig. 3, 5; transistor 124-126 in addition to integrated circuit 130 (akin to Cho’s integrated circuit TR1-TR7) between power (ELVDD of Cho and Lee) that supplies current to OLED)
wherein a gate of the transistor between the power source and the OLED is connected to a control device  (see Fig. 3, 5; gate of transistor 124-126) 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Lee to that of Cho to predictably provide greater control over the individual/targeted emission of each desired OLED in the display. 
Furthermore, the recitation “to reduce undesirable light emission from the sub-pixel due to absorption of EM radiation by the integrated circuit of the sub-pixel” recites intended use of the display device that does not further limit the structure of the claimed apparatus, as Cho as modified by Lee provides the claimed structure. The patentability of an apparatus claim “depends on the claimed structure, not on the use or purpose of that structure.” Catalina Mktg. Int’l Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). “An intended use or purpose usually will not limit the scope of the claim because such statements do no more than define a context in which the invention operates.” Boehrigner Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003); see also Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990) (finding “apparatus claims cover what a device is, not what a device does.”). Accordingly, the intended use of “to reduce undesirable light emission from the sub-pixel due to absorption of EM radiation by the integrated circuit of the sub-pixel” is not entitled to patentable weight. See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997) (explaining that an intended use of a structure does not have patentable weight if the structure is already known).
Regarding claim 4, the rejection of claim 1 is incorporated herein. Cho further disclose:
the control device is configured to synchronize emission of light from multiple sub-pixels in the first area of the display panel with emission of EM radiation from the sensor to reduce undesirable light emission from the sub-pixel due to absorption of EM radiation by the integrated circuits of the multiple sub-pixels (see [0137]; preventing light leak phenomenon in the pixels). 
Regarding claim 5, the rejection of claim 1 is incorporated herein . Cho further disclose:
the control device is configured to synchronize emission of light from multiple sub-pixels in the first area of the display panel with emission of EM radiation from the sensor to reduce undesirable light emission from the sub-pixel due to absorption of EM radiation by the integrated circuits of the multiple sub-pixels (see [0137]; preventing light leak phenomenon in the pixels). 
Regarding claim 6, the rejection of claim 1 is incorporated herein. Cho further disclose:
the first integrated circuit arrangement is a seven transistor, one capacitor arrangement (see Fig. 13; transistors TR1-TR7; capacitor CST)
Regarding claim 16, the rejection of claim 1 is incorporated herein. Cho further disclose:
control switch connected to the integrated circuit of the one or more sub-pixels of the array of pixels within the first area of the display panel, the control switch being configured to provide the integrated circuit of the one or more sub-pixels of the array of pixels within the first area of the display panel with a selection between a first initialization voltage and a second initialization voltage higher than the first initialization voltage (see Fig. 13; [0146]; independent circuit control based on the first or second area, such that the voltage to turn on/off the pixel TFT is higher or lower than the other initiation voltage (e.g., second is higher than the first in an on/off state, or vice versa depending on the TFT)
Regarding claim 17, the rejection of claim 16 is incorporated herein. Cho further disclose:
the control switch is controlled to select the second initialization voltage as the other voltage when the emitter emits the electromagnetic radiation (see [0151]; infrared 1404). 
Regarding claim 18, the rejection of claim 17 is incorporated herein. Lee further disclose:
wherein the control switch is controlled by signals generated from one of a display driver IC, a timing controller IC, or a sensor system (see Fig. 1; [0052]; emission control signal from driver 400). 
Regarding claim 19, the rejection of claim 16 is incorporated herein. Cho as modified by Lee disclose:
the selection of the second initialization voltage renders a transistor of the integrated circuit of the one or more sub-pixels of the array of pixels within the first area in an off state, the off state of the transistor preventing the sub-pixel from emitting light (see Cho Fig. 13 and Lee Fig. 3,4, where low signal turns TFTs on, thus high (second initialization voltage) would turn off transistor, thus preventing light emission)
Regarding claim 20, the rejection of claim 1 is incorporated herein. Cho further disclose:
each pixel comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel (see Fig. 8; RGB pixels 841-843). 
Regarding clam 21, the rejection of claim 1 is incorporated herein. Cho further disclose:
A mobile device comprising the apparatus of claim 1 (see Fig. 5; mobile device 500). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621